Exhibit 10.7




SUBORDINATION AGREEMENT

This Subordination Agreement is made as of November 26, 2007, by and between
SHELTER ISLAND OPPORTUNITY FUND, LLC (“Purchaser”), and the person(s) whose name
appears on the signature page hereto as a creditor (“Creditor”).

Recitals

A.

Corcell, Ltd., a Nevada corporation (the “Company”), has issued to Purchaser a
$1,000,000 Secured Original Issue Discount Debenture (the “Debenture”) which
will be secured by, among other things, assets and property that the Company,
Cord Blood America, Inc., a Florida corporation (“Parent”), or Career Channel,
Inc., a Florida corporation d/b/a Rainmakers International, acquires with the
proceeds of the Debenture (the “New Collateral”).

B.

The Company has also issued to the Purchaser a $2,300,000 Secured Original Issue
Discount Debenture, and the Parent has issued to the Purchaser a $230,000
Secured Original Issue Discount Debenture, which Debentures are secured by the
assets of the Parent (the “Parent Collateral”) and by the assets of the Company
(the “Company Collateral”).

C.

The Parent has entered into several Put Agreements with the Purchaser
(collectively, the “Put Agreements”), pursuant to which the Parent has agreed,
on the terms and conditions set forth therein, to purchase certain equity
securities from the Purchaser and the obligations of the Parent under the Put
Agreements (the “Put Obligations”) are secured by the Parent Collateral, the
Company Collateral and, upon its creation, the New Collateral.

D.

Creditor has extended loans or other credit accommodations to the Parent or one
or more of its subsidiaries (collectively with the Company, the “Borrower”),
and/or may extend loans or other credit accommodations to Borrower from time to
time, which loans are secured by Parent Collateral, New Collateral and Company
Collateral.

E.

In order to induce Purchaser to extend credit to the Borrower under the
Debenture or to grant such renewals or extension of any such loans under the
Debenture, Creditor is willing to subordinate, on the terms hereof:  (i) all of
Borrower’s indebtedness and obligations to Creditor arising under the Senior
Convertible Note, dated the date hereof, issued by the Parent to the Creditor
(the “Subordinated Debt”) to all of the Borrower’s indebtedness and obligations
to Purchaser under the Debenture and $1,000,000 of the Put Obligations; and (ii)
all of Creditor’s security interests in the New Collateral and the Company
Collateral (collectively, the “Collateral”) to all of Purchaser’s security
interests in the Collateral.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1.

Creditor subordinates to Purchaser any security interest or lien that Creditor
may have in any Collateral.  Notwithstanding the respective dates of attachment
or perfection of the security interest of Creditor and the security interest of
Purchaser, the security interest of Purchaser in the Collateral shall at all
times be senior to the security interest of Creditor.

2.

All Subordinated Debt is subordinated in right of payment to all obligations of
Borrower to Purchaser now existing or hereafter arising under (i) the Debenture
and (ii) $1,000,000 of the Put Obligations, together with all reasonable costs
of collecting such obligations (including reasonable attorneys’ fees),
including, without limitation, all interest accruing after the commencement by
or against Borrower of any bankruptcy, reorganization or similar proceeding (the
“Senior Debt”).





1




--------------------------------------------------------------------------------

  

3.

Subject to and except as set forth in Section 4 below, Creditor will not:
 (a) demand or receive from Borrower (and Borrower will not pay to Creditor) all
or any part of the Subordinated Debt, by way of payment, prepayment, setoff,
lawsuit or otherwise; (b) exercise any right or remedy, or take any enforcement
action regarding any Collateral; or (c) levy upon any Collateral or enforce any
judgment, writ or decree against any Collateral, for as long as any Senior Debt
remains outstanding (it being understood and agreed that the foregoing shall not
restrict Creditor’s right to obtain a judgment against the Borrower, but shall
prevent Creditor from levying upon any Collateral or enforcing any judgment,
writ or decree against the Collateral); provided, however, Creditor may, during
the existence and continuance of any default in respect of the Subordinated
Debt, and in accordance with the terms thereof, take enforcement or other
remedial actions with respect to Borrower or any of its property on and after
the later of (x) the date that is 180 days after Creditor has given Purchaser
written notice of its intention to do any of the foregoing in a letter that
specifically references this section and indicates generally what actions are
contemplated (and with the understanding that any such written notice may be
given during a Blockage Period (as defined below)) or (y) the end of any
Blockage Period then in effect. The Borrower expressly agrees that it shall not
assert as a defense to the Subordinated Debt, the passage of time, estoppel,
laches or any statute of limitations to the extent that the exercise of any
rights or remedies by Creditor was precluded by this Agreement.  Borrower also
hereby expressly acknowledges and agrees that the delivery of such a notice by
Creditor to Purchaser shall be an immediate Event of Default under the Senior
Debt, for which there shall be no grace or cure period.

4.

(a) Notwithstanding anything to the contrary contained in Sections 2 and 3
above, but expressly subject to (b) below, Borrower shall be permitted to make,
and Creditor shall be permitted to accept or receive the following permitted
payments (“Permitted Payments”) on the Subordinated Debt: each regularly
scheduled, non-accelerated payment of non-default interest or principal as and
when due and payable in accordance with the terms of the Subordinated Debt
documentation as in effect on the date hereof or as modified with the written
consent of Purchaser.

(b)

Notwithstanding anything to the contrary contained in this Section 4 or
elsewhere in this Agreement, if Purchaser delivers to Creditor written notice (a
“Blockage Notice”) which states that a specific default by Borrower involving
the payment of the Senior Debt or a specific default by Borrower not involving
the payment of Senior Debt (a “Senior Debt Default”) has occurred under the
Senior Debt and continues to exist after the giving of any notice, if any is so
required, and the expiration of any applicable grace or cure period, if any,
then, from and after the date of delivery of any such Blockage Notice, Creditor
shall not accept or receive any payment of any kind of or on account of the
Subordinated Debt (including any Permitted Payment), unless and until the
expiration of the Blockage Period for such Blockage Notice.  Purchaser shall not
issue more than one Blockage Notice with respect to each Senior Debt Default;
provided that if any Senior Debt Default is cured and then reoccurs, Purchaser
shall have the right to issue a subsequent Blockage Notice with respect to such
reoccurring Senior Debt Default.

As used herein, “Blockage Period” means a period of time beginning on the date a
Blockage Notice is delivered to Creditor and terminating on the earlier of

(1)

180 days following the date for any Senior Debt Default; provided that if, prior
to the expiration of such 180-day period, Purchaser has commenced a judicial
proceeding to collect or enforce the Senior Debt or has commenced a judicial
proceeding or taken  remedial actions pursuant to the Senior Debt documentation
and in accordance with Article 9 of the Uniform Commercial Code (or, to the
extent such provision of law is not by its terms applicable thereto, other
applicable laws) with respect to the Collateral, or a case or proceeding by or
against Borrower is commenced under the federal Bankruptcy Code or any other
insolvency law, then such period shall be extended during the continuation of
such proceedings and actions until the payment in cash or other property or
securities in the full amount of the allowed claim of the Senior Debt. ;

(2)

Purchaser’s written consent to such termination; or

(3)

the date the Senior Debt Default shall have been cured by Borrower or waived in
writing by Purchaser.





2




--------------------------------------------------------------------------------

In no event shall the Blockage Period during any period of 365 consecutive days
exceed 180 days in the aggregate, whether pursuant to one (1) Blockage Notice or
multiple Blockage Notices; provided, however, in the event that prior to the
expiration of such 180 day period Purchaser has commenced a judicial proceeding
to collect or enforce the Senior Debt or has commenced a judicial proceeding or
taken non-judicial actions pursuant to the documentation governing the Senior
Debt and in accordance with Article 9 of the Uniform Commercial Code (or, to the
extent such provision of law is not by its terms applicable thereto, other
applicable laws) with respect to the Collateral, or a case or proceeding by or
against Borrower is commenced under the federal bankruptcy Code or any other
insolvency law, then such period shall be extended during the continuation of
such proceedings and actions until the payment in cash or other good funds
acceptable to Purchaser in the full amount of the allowed claim of the Senior
Debt.  After termination of any Blockage Period pursuant to the conditions
specified in (1), (2) or (3) above and until Creditor’s receipt of a subsequent
Blockage Notice from Purchaser, Creditor shall be entitled to receive all
Permitted Payments.

5.

If Creditor sends Borrower a notice of default under the Subordinated Debt,
Creditor shall use best efforts to promptly deliver a copy of the notice of
default to Purchaser, but failure to do so shall not, in and of itself, be a
breach of this Agreement nor affect any of Creditor’s rights in respect of the
Subordinated Debt.  If Purchaser sends the Borrower a notice of default under
the Senior Debt, Purchaser shall use best efforts to promptly deliver a copy of
the notice of default to Creditor, but failure to do so shall not, in and of
itself, be a breach of this Agreement nor affect any of Purchaser’s rights in
respect of the Senior Debt.

6.

Creditor shall promptly deliver to Purchaser in the form received (except for
endorsement or assignment by Creditor where required by Purchaser) for
application to the Senior Debt any payment, distribution, security or proceeds
received by Creditor with respect to the Subordinated Debt other than in
accordance with this Agreement.  Purchaser hereby agrees that notwithstanding
the terms of any Put Agreement, as long as this Agreement is in effect,
Purchaser shall not exercise its rights under any Put Agreement to require
Parent to purchase any of the equity securities of Parent specified therein
until two years from the date hereof.

7.

In the event of Borrower’s insolvency, reorganization or any case or proceeding
under any bankruptcy or insolvency law or laws relating to the relief of
debtors, these provisions shall remain in full force and effect, and Purchaser’s
claims against Borrower and the estate of Borrower shall be paid in full before
any payment is made to Creditor.  

8.

Until the Senior Debt is fully paid in cash and Purchaser’s arrangements to lend
any funds to Borrower has been terminated, Creditor irrevocably appoints
Purchaser as Creditor’s attorney-in-fact, and grants to Purchaser a power of
attorney with full power of substitution, in the name of Creditor or in the name
of Purchaser, for the use and benefit of Purchaser, without notice to Creditor,
to perform at Purchaser’s option the following acts in any bankruptcy,
insolvency or similar proceeding involving Borrower:

(i)

To file the appropriate claim or claims in respect of the Subordinated Debt on
behalf of Creditor if Creditor does not do so prior to 30 days before the
expiration of the time to file claims in such proceeding and if Purchaser
elects, in its sole discretion, to file such claim or claims.

9.

Prior to Creditor transferring any instrument evidencing the Subordinated Debt,
Creditor shall immediately affix a legend to such instruments stating that the
instruments are subject to the terms of this Agreement. Creditor hereby agrees
that any financing statements filed by Creditor against Borrower shall contain
the following: “In accordance with a certain Subordination Agreement by and
among the Secured Party, the Debtor and Shelter Island Opportunity Fund, LLC,
the Secured Party has subordinated any security interest or lien that Secured
Party may have in certain property of the Debtor to the security interest of
Shelter Island Opportunity Fund, LLC in those assets of the Debtor,
notwithstanding the respective dates of attachment or perfection of the security
interest of the Secured Party and Shelter Island Opportunity Fund, LLC.”

10.

No amendment of the documents evidencing or relating to the Subordinated Debt
shall directly or indirectly modify the provisions of this Agreement in any
manner which might terminate or impair the subordination of the Subordinated
Debt or the subordination of the security interest or lien that Creditor may
have in any property of Borrower.  





3




--------------------------------------------------------------------------------

11.

If, at any time after payment in full of the Senior Debt any payments of the
Senior Debt must be disgorged by Purchaser for any reason (including, without
limitation, the bankruptcy of Borrower), this Agreement and the relative rights
and priorities set forth herein shall be reinstated as to all such disgorged
payments as though such payments had not been made and Creditor shall
immediately pay over to Purchaser all payments received with respect to the
Subordinated Debt to the extent that such payments would have been prohibited
hereunder.  At any time and from time to time, without notice to Creditor,
Purchaser may take such actions with respect to the Senior Debt as Purchaser, in
its sole discretion, may deem appropriate, including, without limitation,
terminating advances to Borrower, increasing the principal amount, extending the
time of payment, increasing applicable interest rates, renewing, compromising or
otherwise amending the terms of any documents affecting the Senior Debt and any
collateral securing the Senior Debt, and enforcing or failing to enforce any
rights against Borrower or any other person.  No such action or inaction shall
impair or otherwise affect Purchaser’s rights hereunder.

12.

This Agreement shall bind any successors or assignees of Creditor and shall
benefit any successors or assigns of Purchaser.  This Agreement shall remain
effective until (i) the Senior Debt is fully paid in cash or other good funds
acceptable to Purchaser and (ii) Purchaser has no commitment or obligation to
lend any further funds to Borrower under the Debenture.  This Agreement is
solely for the benefit of Creditor and Purchaser and not for the benefit of
Borrower or any other party.  Creditor further agrees that if Borrower is in the
process of refinancing any portion of the Senior Debt with a new lender, and if
Purchaser makes a request of Creditor, Creditor shall agree to enter into a new
subordination agreement with the new lender on substantially the terms and
conditions of this Agreement.

13.

Each party hereto hereby agrees to execute such documents and/or take such
further action as the other party may at any time or times reasonably request in
order to carry out the provisions and intent of this Agreement, including,
without limitation, ratifications and confirmations of this Agreement from time
to time hereafter, as and when requested by the other party.

14.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.

15.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to conflicts of laws principles.
 Creditor and Purchaser submit to the exclusive jurisdiction of the state and
federal courts located in New York, New York in any action, suit, or proceeding
of any kind, against it which arises out of or by reason of this Agreement.
 CREDITOR AND PURCHASER WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN.

16.

This Agreement represents the entire agreement with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
commitments.  Creditor is not relying on any representations by Purchaser or
Borrower in entering into this Agreement and Creditor has kept and will continue
to keep itself fully appraised of the financial and other condition of Borrower.
 This Agreement may be amended only by written instrument signed by Creditor and
Purchaser.








4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

“Purchaser”

 

“Creditor”

SHELTER ISLAND OPPORTUNITY FUND, LLC

 

ENABLE CAPITAL

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 




The undersigned approve of the terms of this Agreement.




“Borrower”

 

 

CORD BLOOD AMERICA, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 




CORCELL, LTD.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 




CAREER CHANNEL, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 








5


